 



Exhibit 10.2
Sixth Extension Agreement
This Sixth Extension Agreement is dated June 24, 2005 between Tollgrade
Communications, Inc., having an address at 493 Nixon Road, Cheswick, PA 15024
(“Tollgrade”) and Dictaphone Corporation, acting through its Electronic
Manufacturing Services Division, with an address at 3900 W. Sarno Rd.,
Melbourne, FL 32934 (“Dictaphone”).
WHEREAS, Tollgrade (as successor in interest to Acterna Corporation) and
Dictaphone are parties to a Supply Agreement dated July 25, 2002, which sets
forth the terms pursuant to which Dictaphone manufactures and supplies to
Tollgrade, and Tollgrade purchases from Dictaphone, certain products (the
“Supply Agreement”);
WHEREAS, the Supply Agreement was initially scheduled to expire on July 24,
2004, and has been successively extended through June 30, 2005;
WHEREAS, Tollgrade and Dictaphone desire to replace the Supply Agreement with a
new supply agreement, but have not yet completed negotiations with respect to
such new supply agreement; and
WHEREAS, Tollgrade and Dictaphone desire to further extend the term of the
Supply Agreement through September 30, 2005 or until a new supply agreement is
executed, if sooner;
NOW THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the parties agree as follows:
1. Extension of Supply Agreement. The parties hereby agree that the Supply
Agreement is hereby extended through September 30, 2005 or until such time as
the parties execute a new supply agreement, if sooner.
2. Miscellaneous. Except as extended hereby, the provisions of the Supply
Agreement shall remain in full force and effect. This Sixth Extension Agreement
will be governed in all respects by the laws of the Commonwealth of Pennsylvania
without reference to any choice of law provisions. This Sixth Extension
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute but one and
the same instrument.
IN WITNESS WHEREOF, the parties have hereunto set their hands the date first
above written.

                      TOLLGRADE COMMUNICATIONS, INC.       DICTAPHONE
CORPORATION      
By:
  /s/Jennifer M. Reinke       By:   /s/James Davis    
 
 
 
         
 
    Name: Jennifer M. Reinke           Name: James Davis     Title: Assistant
Secretary           Title: Sr. V.P., Operations    

45